DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
This Office Action is in response to the Amendment filed on 03/09/2021. 
In the instant Amendment, claims 1, 17, 23 and 26 have been amended. Claims 2, 4 and 7-15, 21, 25 and 28 have been cancelled.
Claims 1, 3, 5-6, 16-20, 22-24, 26-27 and 29 have been examined and are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17305610, filed on 05/24/2017.


Response to Amendment/ Argument

Applicant's amendment with respect to independent claims 1, 17, 23 and 26, filed on 03/09/2021, have been considered. The previously cited references Thanou discloses all the limitations as cited in independent claims 1 and 17. The previously cited references Thanou and Yasuhisa discloses all the limitations as cited in independent claims 23 and 26.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23 and 26 recite “an identifier capturing similarities of multiple attributes of two neighboring points of a cluster”. However, nowhere in the Specification of the current 
Claims 24 and 27 are rejected because they depend on rejected parent claims 23 and 26, respectively, as set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 17, 20 and 29 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences) hereinafter Thanou.
	Regarding claim 1, Thanou discloses a method comprising: 
segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Section B, Fig. 4: octree representation in predefined depth and voxelization. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure; Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para.: K-means clustering are used, dividing the space and the octree into small blocks. Hence segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4; Page 1768, Section B, Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: features including geometry and color component is used; Page 1767, first para.: the mapping of the 3D mesh can use the geometry and texture information);
obtaining a graph-based representation of each cluster of points, said graph-based representation having a plurality of vertices and at least one edge connecting two vertices, an edge comprising an indicator capturing similarities of multiple attributes of two neighboring points of a cluster (Thanou Page 1767-1768, Section III, Fig. 4: graph-based representation of 3D point clouds having plurality of vertices and edge connecting two vertices i and j. Original point cloud as in (a) is seen to be segmented into different depth 1 and depth 2 as in (b) and (c)  in Figs. 4-5. Weights captures the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points, and attributes such as color components are considered; Page 1769, Right Col., 3rd Para.: measure similarity between vertices); and
 encoding transform coefficients based on said at least one indicator (Thanou Page 1772, Left Col., second para., Page 1773, Left Col., first para.: entropy coding transform coefficients;  Page 1777, Left Col., Second para.: differentially encode both the geometry and the color attribute).

Regarding claim 17, Thanou discloses a device comprising electronic circuitry adapted for (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder): 
segmenting a point cloud comprising a plurality of points into multiple clusters of points on the basis of spatial positions of the points in a 3D space and at least one other attribute of the points, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Fig. 4: octree representation in predefined depth and voxelization. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure; Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para.: K-means clustering are used, dividing the space and the octree into small blocks. Hence segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4; Page 1768, Section B, Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: features including geometry and color component is used, i.e. attributes; Page 1767, first para.: the mapping of the 3D mesh can use the geometry and texture information); 
(Thanou Page 1768, Section III, Fig. 4: graph-based representation of 3D point clouds having plurality of vertices and edge connecting two vertices i and j. Weights captures the connectivity pattern of nearby occupied voxels, hence similarities of neighboring points, and attributes such as color components are considered; Page 1769, Right Col., third Para.: measure similarity between vertices); and
encoding transform coefficients based on said at least one indicator (Thanou Page 1772, Left Col., second para., Page 1773, Left Col., first para.: entropy coding transform coefficients;  Page 1777, Left Col., Second para.: differentially encode both the geometry and the color attribute).  

Regarding claim 29, Thanou discloses a -non-transitory computer readable storage medium having program code instructions stored thereon which are executable by a processor to cause the processor to implement the method (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) according to claim 1 as discussed in claim 1 above.

15 Regarding claims 6 and 20, Thanou disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou further discloses wherein the transform coefficients are coefficients of a Graph Fourier Transform (Thanou Page 1768, Section III, Left Col., last para.: Graph Fourier Transform is used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences) hereinafter Thanou, in view of Wang et al. (U.S 2018/0091735) hereinafter Wang.
15 Regarding claims 3 and 18, Thanou disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou further discloses for at least one cluster, the method further comprises transmitting the encoded transform coefficients (Thanou Page 1772, Left Col., second para.: the transform coefficients are entropy encoded and sent to a decoder).
Thanou does not explicitly discloses transmitting identifiers of the clusters.
However, Wang discloses transmitting the encoded transform coefficients and identifiers of the clusters (Wang [0091]: cluster ID may indicate an identification value of a cluster; [0248]: transceiver for transmitting and receiving data).
Thanou and Wang are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate having an interface configured to transmitting the encoded transform coefficients and identifiers of the clusters, as taught by Wang, to identify the cluster (Wang [0091]).

 Claims 5 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences) hereinafter Thanou.
15 Regarding claims 5 and 19, Thanou disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou does not explicitly discloses the electric circuitry is further configured for setting a weight to 0 if the weight is less than a threshold, and for disconnecting corresponding vertices.
	However, Thanou discloses weights are inversely proportional to the 3D distance between voxels and two vertices are connected if they are among 25 nearest neighbors in the voxel grid (Thanou Page 1768, Section III, Left Col., 2nd para.: Weights captures the connectivity pattern of nearby occupied voxels and is inversely proportional to the 3D distance between voxels, hence the greater the distance, the smaller the weight. Two vertices are connected if they are among 25 nearest neighbors in the voxel grid, hence the vertices are connected if within a threshold distance and are not connected if more than a threshold distance, hence if weight is less than a value since weight is inversely proportional to the distance. When the vertices are not connected, there is no weight, hence weight is zero).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate setting a weight to 0 if the weight is less than a threshold, and disconnecting corresponding vertices, as taught by Thanou, for efficient coding of point cloud (Thanou Page 1766, Right Col., 2nd para).

Claims 16 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences”) hereinafter Thanou, in view of Tian et al. (“CDVA CE2: Graph Transform for Keypoint Trajectory Coding”) hereinafter Tian.
15 Regarding claims 16 and 22, Thanou disclose all the limitations of claims 1 and 17, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou does not explicitly disclose wherein an indicator of an edge connecting two vertices Pi and Pj is a weight wi,j defined by: 
    PNG
    media_image1.png
    50
    244
    media_image1.png
    Greyscale
 where gi and gj are vectors representing, respectively, spatial position of points Pi and Pj, and             
                
                    
                        c
                    
                    
                        i
                    
                
            
         and             
                
                    
                        c
                    
                    
                        j
                    
                
            
         are vectors representing, respectively, another feature of points Pi and Pj and σ is a parameter used to control the weight value.  
However, Tian discloses wherein an indicator of an edge connecting two vertices Pi and Pj is a weight wi,j defined by:            
                 
                
                    
                        w
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                         
                        
                            
                                
                                    
                                        |
                                        
                                            
                                                 
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        j
                                                    
                                                
                                                 
                                            
                                        
                                        |
                                    
                                    
                                        2
                                    
                                
                                 
                                 
                            
                            
                                2
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                        )
                    
                
            
         having vectors representing, respectively, spatial position of points Pi and Pj and σ is a parameter used to control the weight value (Tian Page 4, Section 4.2: the edge weight is determined to be             
                
                    
                        w
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                         
                        
                            
                                
                                    
                                        |
                                        
                                            
                                                 
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        j
                                                    
                                                
                                                 
                                            
                                        
                                        |
                                    
                                    
                                        2
                                    
                                
                                 
                                 
                            
                            
                                2
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                        )
                    
                
            
         where σ controls the sensitivity of graph weight and             
                
                    
                        P
                    
                    
                        i
                    
                
            
         and             
                
                    
                        P
                    
                    
                        j
                    
                
            
         are spatial position values, and             
                
                    
                        |
                        
                            
                                 
                                
                                    
                                        P
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        P
                                    
                                    
                                        j
                                    
                                
                                 
                            
                        
                        |
                    
                    
                        2
                    
                
            
         is the similarity in positions).
Furthermore, Thanou discloses consider other attributes including color component as weighted graph (Thanou Page 1768, Section III, Left Col., last para., Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: feature including color component is used as graph signal in weighted graph as also in Page 1777, Left Col. Section VII, first para.).  
Thanou and Tian are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate having an indicator of an edge connecting two vertices Pi and Pj is a weight wi,j defined by:            
                 
                
                    
                        w
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                         
                        
                            
                                
                                    
                                        |
                                        
                                            
                                                 
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        j
                                                    
                                                
                                                 
                                            
                                        
                                        |
                                    
                                    
                                        2
                                    
                                
                                 
                                 
                            
                            
                                2
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                        )
                    
                
            
         having vectors representing, respectively, spatial position and Pi and Pj, and             
                
                    
                        c
                    
                    
                        i
                    
                
            
         and             
                
                    
                        c
                    
                    
                        j
                    
                
            
         are vectors representing, respectively, another feature of points Pi and Pj and σ is a parameter used to control the weight value, as taught by Tian, while also using color components in weighted graph, as taught by Thanou, then the weight equation will be             
                
                    
                        w
                    
                    
                        i
                        j
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        (
                        -
                         
                        
                            
                                
                                    
                                        |
                                        
                                            
                                                 
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        j
                                                    
                                                
                                                 
                                            
                                        
                                        |
                                    
                                    
                                        2
                                    
                                
                                 
                                
                                    
                                        |
                                        
                                            
                                                 
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        c
                                                    
                                                    
                                                        j
                                                    
                                                
                                                 
                                            
                                        
                                        |
                                    
                                    
                                        2
                                    
                                
                                 
                            
                            
                                2
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                        )
                    
                
            
         where gi and gj are vectors representing, respectively, spatial             
                
                    
                        c
                    
                    
                        i
                    
                
            
         and             
                
                    
                        c
                    
                    
                        j
                    
                
                 
            
        are color components, since             
                
                    
                        |
                        
                            
                                 
                                
                                    
                                        c
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        c
                                    
                                    
                                        j
                                    
                                
                                 
                            
                        
                        |
                    
                    
                        2
                    
                
            
         can be the similarity in color components similar with the similarity in position of             
                
                    
                        |
                        
                            
                                 
                                
                                    
                                        g
                                    
                                    
                                        i
                                    
                                
                                -
                                
                                    
                                        g
                                    
                                    
                                        j
                                    
                                
                                 
                            
                        
                        |
                    
                    
                        2
                    
                
            
        , for efficient estimating of motion and significant gain in overall compression (Thanou Page 1777, Left Col. Section VII, first para.)

Claims 23-24 and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thanou et al. (“Graph-based Compression of Dynamic 3D Point Cloud Sequences”) hereinafter Thanou, in view of Yasuhisa (JP 201025634 – see translation attached).
Regarding claims 23 and 26, Thanou discloses a method and a device for reconstructing a point cloud (Thanou Page 1772, Left Col., 2nd para.: decoder or encoder) comprising electronic circuitry adapted for: 
receiving data including transform coefficients associated with clusters of points, an identifier capturing similarities of multiple attributes of two neighboring points of a cluster (Thanou Page 1767, Right Col., Section III, Page 1768, Left Col., Fig. 4: octree representation in predefined depth and voxelization with cluster of points as in Fig. 4. An octree is a tree structure with a predefined depth, where every branch node represents a certain cube volume in the 3D space, which is called a voxel. A voxel containing at least one sample from the 3D point cloud is said to be occupied. Initially, the 3D space is hierarchically partitioned into voxels whose total number depends on the number of 3D volume subdivisions, i.e., the depth of the resulting tree structure; Page 1771, Section D, 2nd para., Page 1773, Right Col., 1st para.: K-means clustering are used, dividing the space and the octree into small blocks. Hence segmenting a point cloud comprising plurality of points into multiple clusters of points on basis of spatial positions and feature of points in 3D space as in Fig. 4; Page 1772, Left Col., second para.: the transform coefficients are entropy encoded and sent to a decoder; Page 1769, Section B: determine the similarity between vertices which is matching score, i.e. identifier, between two nodes as the Mahalanobis distance between the corresponding feature vectors. P is a matrix that characterizes the relationships between the geometry and color feature components. Hence, determine an identifier capturing similarities of multiple attributes of two neighboring points);
decoding the received transform coefficients associated with each cluster of points (Thanou Page 1772, Left Col., 2nd para.: the transform coefficients are entropy encoded and sent to a decoder. The decoder performs the reverse operations to obtain decoded data); and 
reconstructing the spatial positions in a 3D space of points of the clusters and at least one attribute of said points from the decoded transform coefficients, the at least other attribute of a point comprising an information representative of a color and/or an information representative of a texture of the point (Thanou Page 1772, Left Col., 2nd and 3rd para.: the decoder perform reverse operation to determine 3D positions of points in a frame. The geometry is reconstructed as also in Page 1777, left col.; Page 1768, Section B, Page 1769, Left Col. 2nd and 4th para. Right Col. 1st para.: features including geometry and color component is used; Page 1767, first para.: the mapping of the 3D mesh can use the geometry and texture information).  

Thanou does not explicitly disclose identifiers of multiple clusters of points of a point cloud; one feature of said points from identifiers of clusters of points.
Yasuhisa discloses identifiers of multiple clusters of points of a point cloud; one feature of said points from identifiers of clusters of points (Yasuhisa [0018], [0032], [0043], [0016]: create cluster index to add a representative value to each cluster to identify the cluster and associates attributes or features with each cluster for image search).  
Thanou and Yasuhisa are analogous art because they are from the same field of endeavor of image processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method, as disclosed by Thanou, and further incorporate having identifiers of multiple clusters of points of a point cloud, and at least one feature of said points that can be reconstructed from identifiers of clusters of points, as taught by Yasuhisa, to quickly identify the cluster and its associate features or attributes (Yasuhisa [0043]).

15 Regarding claims 24 and 27, Thanou and Yasuhisa disclose all the limitations of claims 23 and 26, respectively, and are analyzed as previously discussed with respect to that claim.
Thanou further discloses wherein the transform is a Graph Fourier Transform (Thanou Page 1768, Section III, Left Col., last para.: Graph Fourier Transform is used).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (U.S 2015/0003723 A1) discloses segmenting and clustering point cloud as in [0088].
Qiu et al. (U.S 2014/0192050 A1) discloses segmented three-dimensional point cloud as in [0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486